DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the first and second refractive inter-metallic materials lack antecedent basis. It seems that claim 20 should depend from claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires a first structure having an inverted u-shape, the first structure comprising a ferroelectric (the only disclosed structure meeting this requirement is 113 as shown in Fig. 1C); a second structure inside a gap area of the inverted u-shape, the second structure having a first conductive oxide which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor (the only disclosed structure meeting this requirement is 114 as shown in Fig. 1C); a third structure comprising a second conductive oxide, wherein a portion of the second conductive oxide is coupled to the plate-line (the only disclosed structure meeting this requirement is 112 as shown in Fig. 1C).  
    PNG
    media_image1.png
    636
    588
    media_image1.png
    Greyscale

However, claim 1 requires that the third structure (conductive oxide 112) abuts outer sidewalls of the second structure. However, as previously established the “second structure” is the conductive oxide 114 that fills the entirety of the gap made by the u-shaped ferroelectric 113. Applicant does not have support for the conductive layer 114 having outer sidewalls that abut another conductive oxide. Additionally, if 114 abutted 112 at all this would short the FE capacitor.  Therefore, the claims are rejected as failing to comply with the written description requirement.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires a first structure having an inverted u-shape, the first structure comprising a ferroelectric (the only disclosed structure meeting this requirement is 113 as shown in Fig. 1C); a second structure inside a gap area of the inverted u-shape, the second structure having a first conductive oxide which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor (the only disclosed structure meeting this requirement is 114 as shown in Fig. 1C); a third structure comprising a second conductive oxide, wherein a portion of the second conductive oxide is coupled to the plate-line (the only disclosed structure meeting this requirement is 112 as shown in Fig. 1C).  
    PNG
    media_image1.png
    636
    588
    media_image1.png
    Greyscale

However, claim 8 requires that the third structure (conductive oxide 112) abuts outer sidewalls of the second structure such that there is no gap between them. However, as previously established the “second structure” is the conductive oxide 114 that fills the entirety of the gap made by the u-shaped ferroelectric 113. Applicant does not have support for the conductive layer 114 having outer sidewalls that abut another conductive oxide. Additionally, if 114 abutted 112 at all this would short the FE capacitor.  Therefore, the claims are rejected as failing to comply with the written description requirement.


Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 requires a first structure having an inverted u-shape, the first structure comprising a ferroelectric (the only disclosed structure meeting this requirement is 113 as shown in Fig. 1C); a second structure inside a gap area of the inverted u-shape, the second structure having a first conductive oxide which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor (the only disclosed structure meeting this requirement is 114 as shown in Fig. 1C); a third structure comprising a second conductive oxide, wherein a portion of the second conductive oxide is coupled to the plate-line (the only disclosed structure meeting this requirement is 112 as shown in Fig. 1C).  
    PNG
    media_image1.png
    636
    588
    media_image1.png
    Greyscale

However, claim 12 requires that the third structure (conductive oxide 112) abuts outer sidewalls of the second structure. However, as previously established the “second structure” is the conductive oxide 114 that fills the entirety of the gap made by the u-shaped ferroelectric 113. Applicant does not have support for the conductive layer 114 having outer sidewalls that abut another conductive oxide. Additionally, if 114 abutted 112 at all this would short the FE capacitor.  Therefore, the claims are rejected as failing to comply with the written description requirement.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires a first structure having an inverted u-shape, the first structure comprising a ferroelectric (the only disclosed structure meeting this requirement is 113 as shown in Fig. 1C); a second structure inside a gap area of the inverted u-shape, the second structure having a first conductive oxide which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor (the only disclosed structure meeting this requirement is 114 as shown in Fig. 1C); a third structure comprising a second conductive oxide, wherein a portion of the second conductive oxide is coupled to the plate-line (the only disclosed structure meeting this requirement is 112 as shown in Fig. 1C).  
    PNG
    media_image1.png
    636
    588
    media_image1.png
    Greyscale

However, claim 19 requires that the third structure (conductive oxide 112) abuts outer sidewalls of the second structure such that there is no gap between them. However, as previously established the “second structure” is the conductive oxide 114 that fills the entirety of the gap made by the u-shaped ferroelectric 113. Applicant does not have support for the conductive layer 114 having outer sidewalls that abut another conductive oxide. Additionally, if 114 abutted 112 at all this would short the FE capacitor.  Therefore, the claims are rejected as failing to comply with the written description requirement.

Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 requires a first structure having an inverted u-shape, the first structure comprising ferroelectric (the only disclosed structure meeting this requirement is 113 as shown in Fig. 1C); a second structure inside a gap area of the inverted u-shape, the second structure having a first conductive oxide which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor (the only disclosed structure meeting this requirement is 114 as shown in Fig. 1C); a third structure comprising a second conductive oxide, wherein a portion of the second conductive oxide is coupled to the plate-line (the only disclosed structure meeting this requirement is 112 as shown in Fig. 1C).  

    PNG
    media_image1.png
    636
    588
    media_image1.png
    Greyscale

However, claim 23 requires that the third structure (conductive oxide 112) abuts outer sidewalls of the second structure. However, as previously established the “second structure” is the conductive oxide 114 that fills the entirety of the gap made by the u-shaped ferroelectric 113. Applicant does not have support for the conductive layer 114 having outer sidewalls that abut another conductive oxide. Additionally, if 114 abutted 112 at all this would short the FE capacitor.  Therefore, the claims are rejected as failing to comply with the written description requirement.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires a first structure having an inverted u-shape, the first structure comprising ferroelectric; a second structure inside a gap area of the inverted u-shape, the second structure having a first conductive oxide which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor; a third structure comprising a second conductive oxide, wherein a portion of the second conductive oxide is coupled to the plate-line. Claim 1 further requires that the third structure abuts outer sidewalls of the second structure. However, the claim also requires that the second structure fills the entirety of the gap made by the u-shaped ferroelectric such that the outer sidewalls of the second structure abut inner sidewalls of the first structure.  It is unclear how the third structure could abut the outer sidewalls of the second structure when the outer sidewalls of the second structure must abut the inner sidewalls of the first structure in a way consistent with the disclosed invention.  Furthermore, the third structure is the upper electrode of the FE cap and the second structure is the lower electrode of the FE cap, thus if the third structure did abut the second structure then the entire FE cap would short, leaving the claimed device inoperable for its intended use as the bit storage for the FeRAM.  Therefore, the claims are rejected , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires a first structure having an inverted u-shape, the first structure comprising ferroelectric; a second structure inside a gap area of the inverted u-shape, the second structure having a first conductive oxide which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor; a third structure comprising a second conductive oxide, wherein a portion of the second conductive oxide is coupled to the plate-line. Claim 8 further requires that the third structure abuts outer sidewalls of the second structure such that there is no gap between them. However, the claim also requires that the second structure fills the entirety of the gap made by the u-shaped ferroelectric such that the outer sidewalls of the second structure abut inner sidewalls of the first structure.  It is unclear how the third structure could abut the outer sidewalls of the second structure when the outer sidewalls of the second structure must abut the inner sidewalls of the first structure in a way consistent with the disclosed invention.  Furthermore, the third structure is the upper electrode of the FE cap and the second structure is the lower electrode of the FE cap, thus if the third structure did abut the second structure then the entire FE cap would short, leaving the claimed device inoperable for its intended use as the bit storage for the FeRAM.  Therefore, the claims are rejected , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 requires a first structure having an inverted u-shape, the first structure comprising a ferroelectric; a second structure inside a gap area of the inverted u-shape, the second structure having a first conductive oxide which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor; a third structure comprising a second conductive oxide, wherein a portion of the second conductive oxide is coupled to the plate-line. Claim 12 further requires that the third structure abuts outer sidewalls of the second structure. However, the claim also requires that the second structure fills the entirety of the gap made by the u-shaped a ferroelectric such that the outer sidewalls of the second structure abut inner sidewalls of the first structure.  It is unclear how the third structure could abut the outer sidewalls of the second structure when the outer sidewalls of the second structure must abut the inner sidewalls of the first structure in a way consistent with the disclosed invention.  Furthermore, the third structure is the upper electrode of the FE cap and the second structure is the lower electrode of the FE cap, thus if the third structure did abut the second structure then the entire FE cap would short, leaving the claimed device inoperable for its intended use as the bit storage for the FeRAM.  Therefore, the claims are rejected , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires a first structure having an inverted u-shape, the first structure comprising ferroelectric; a second structure inside a gap area of the inverted u-shape, the second structure having a first conductive oxide which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor; a third structure comprising a second conductive oxide, wherein a portion of the second conductive oxide is coupled to the plate-line. Claim 19 further requires that the third structure abuts outer sidewalls of the second structure such that there is no gap between them. However, the claim also requires that the second structure fills the entirety of the gap made by the u-shaped ferroelectric such that the outer sidewalls of the second structure abut inner sidewalls of the first structure.  It is unclear how the third structure could abut the outer sidewalls of the second structure when the outer sidewalls of the second structure must abut the inner sidewalls of the first structure in a way consistent with the disclosed invention.  Furthermore, the third structure is the upper electrode of the FE cap and the second structure is the lower electrode of the FE cap, thus if the third structure did abut the second structure then the entire FE cap would short, leaving the claimed device inoperable for its intended use as the bit storage for the FeRAM.  Therefore, the claims are rejected , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 requires a first structure having an inverted u-shape, the first structure comprising a ferroelectric; a second structure inside a gap area of the inverted u-shape, the second structure having a first conductive oxide which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor; a third structure comprising a second conductive oxide, wherein a portion of the second conductive oxide is coupled to the plate-line. Claim 23 further requires that the third structure abuts outer sidewalls of the second structure. However, the claim also requires that the second structure fills the entirety of the gap made by the u-shaped a ferroelectric such that the outer sidewalls of the second structure abut inner sidewalls of the first structure.  It is unclear how the third structure could abut the outer sidewalls of the second structure when the outer sidewalls of the second structure must abut the inner sidewalls of the first structure in a way consistent with the disclosed invention.  Furthermore, the third structure is the upper electrode of the FE cap and the second structure is the lower electrode of the FE cap, thus if the third structure did abut the second structure then the entire FE cap would short, leaving the claimed device inoperable for its intended use as the bit storage for the FeRAM.  Therefore, the claims are rejected , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Interpretation
For the purposes of examination, the limitation “a third structure abutting outer sidewalls of the second structure, the third structure comprising a second conductive oxide, wherein a portion of the second conductive oxide is coupled to the plate-line” will be interpreted as wherein the third structure abuts outer sidewalls of the first structure a ferroelectric as supported by the disclosed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10, 12-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of US 2018/0226418 A1 (Morandi).

Re claims 1, 4, 9, Ochiai teaches a capacitive structure comprising: 
a first structure (25 Col. 8 lines 36-37 including Tables 4, 5 and 6) comprising a ferroelectric (BiXSrYTa2O9);
a second structure (conductive structure including 23, 22, 24, 21 Col. 8 lines 23-27) comprising a first conductive oxide (RuOx or LSCO Col. 11 lines 13-16), which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor; 
a third structure (26 Col. 11 lines 13-14) abutting outer sidewalls of the first structure (see rejections under 112a, 112b and the explanation of the claim interpretation), the third structure comprising a second conductive oxide (RuOx or LSCO Col. 11 lines 13-16), wherein a portion of the second conductive oxide is coupled to the plate-line (Fig. 3)

    PNG
    media_image2.png
    454
    597
    media_image2.png
    Greyscale

Ochiai does not explicitly teach a fourth structure abutting outer sidewalls of the third structure, the fourth structure comprising an insulative material, wherein the insulative material includes an oxide of Al. However, Ochiai does teach an interlayer dielectric 27 surrounding the capacitive stack (Fig. 3)

Nagano teaches a FERAM apparatus having a conformal insulative material film comprising TiAlO (1 hydrogen barrier layer 12 Fig. 2 [0029] translated description) surrounding the FE capacitor stack between the FE capacitor stack and the interlayer dielectric (spacer insulating film 13).

It would have been obvious at the time of the invention to add the invention of Nagano, including forming a TiAliO hydrogen barrier layer over the FE capacitor stack of Ochiai between the capacitor and the interlayer dielectric layer (interlayer dielectric 27).

The motivation to do so is that a TiAlO conformal barrier layer provides the predictable result of preventing hydrogen from diffusing into and out of the ferroelectric capacitor region which deteriorates characteristics of the capacitor ([0068]).

Ochiai does not explicitly teach wherein the capacitive structure comprises a fifth structure abutting a sidewall of the third structure, wherein the fifth structure comprises a refractive inter-metallic material (claim 1); nor wherein the refractive inter-metallic material is a first refractive inter-metallic material, and wherein the capacitive structure comprises a sixth structure comprising a second refractive inter-metallic material, wherein the sixth structure abuts an outer horizontal sidewall of the second structure (claim 4); nor wherein the first refractive inter-metallic material or the second refractive inter-metallic material include one or more of: Ti, V, Cr, Mn, Zr, Nb, Mo, Tc, Ru, Rh, Hf, Re, Os, Ir, Al, Ta, W, or Co (claim 9).

However, Ochiai teaches that the third structure is the upper electrode of the ferroelectric capacitor and is made of ruthenium oxide in contact with the ferroelectric material.

Morandi teaches the forming the electrodes of ferroelectric capacitors for FeRAM wherein the electrodes are formed by having multilayered electrodes having conductive oxide seed layer, then ruthenium oxide and a diffusion barrier layer of refractive intermetallic material such as titanium in contact with the adjacent conductor such as a plate line (Fig. 1(b) [0023]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to add the multilayered electrode of Morandi to the FE capacitor of Ochiai such that the seed layer is formed on the FE layer to grow the ruthenium oxide of Ochiai and forming a diffusion barrier on the ruthenium oxide.

The motivation to do so is that forming the seed layer helps grow a high quality ruthenium oxide and the refractive intermetallic layer between the conductor and the ruthenium oxide of the electrode provides the predictable result of being a diffusion barrier between the two layers to prevent migration of species from one layer to another, as is taught by Morandi.

Re claim 2, Ochiai further teaches wherein the second structure comprises a stack of layers of a first material and a second material (conductive structure including 23, 22, 24, 21 Col. 8 lines 23-27).

Re claim 3, Ochiai further teaches wherein the first material includes one of: Cu, Co, Ru, Ta, or W, and wherein the second material includes one of: Cu, Co, Ru, Ta, W, TaN, or WN (Col. 6 lines 1-24).

Re claim 5, Nagano further teaches wherein the insulative material further includes Ti ([0029] TiAlO).

Re claim 6, Nagano further teaches wherein the ferroelectric material is one of: perovskite, hexagonal ferroelectric, or improper ferroelectric (perovskite BiXSrYTa2O9 Col. 8 lines 36-37 including Tables 4, 5 and 6).

Re claim 8, Ochiai teaches wherein the third structure abuts the outer sidewalls of the second structure such that there is a gap between the third structure and the second structure (see claim interpretation statement before rejection and rejections under 112a and 112b).

Re claim 10, Ochiai teaches wherein the first and second conductive oxides include oxides of one of: 
Ir, Ru, Pd, Ps, or Re when the ferroelectric material is a perovskite (RuOx Col. 11 lines 13-16); 
PtCo, PdCo, delafossite structured hexagonal metallic when the ferroelectric material is hexagonal ferroelectrics; 
Fe, LiV; or 
InTi.

Re claims 12, 15 and 20, Ochiai teaches a method for forming a capacitive structure comprising: 
forming a first structure (25 Col. 8 lines 36-37 including Tables 4, 5 and 6) comprising a ferroelectric (BiXSrYTa2O9);
forming a second structure (conductive structure including 23, 22, 24, 21 Col. 8 lines 23-27) comprising a first conductive oxide (RuOx or LSCO Col. 11 lines 13-16), which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor; 
forming a third structure (26 Col. 11 lines 13-14) abutting outer sidewalls of the first structure (see rejections under 112a, 112b and the explanation of the claim interpretation), the third structure comprising a second conductive oxide (RuOx or LSCO Col. 11 lines 13-16), wherein a portion of the second conductive oxide is coupled to the plate-line (Fig. 3)

    PNG
    media_image2.png
    454
    597
    media_image2.png
    Greyscale

Ochiai does not explicitly teach a fourth structure abutting outer sidewalls of the third structure, the fourth structure comprising an insulative material, wherein the insulative material includes an oxide of Al. However, Ochiai does teach an interlayer dielectric 27 surrounding the capacitive stack (Fig. 3)

Nagano teaches a FERAM apparatus having a conformal insulative material film comprising TiAlO (1 hydrogen barrier layer 12 Fig. 2 [0029] translated description) surrounding the FE capacitor stack between the FE capacitor stack and the interlayer dielectric (spacer insulating film 13).

It would have been obvious at the time of the invention to add the invention of Nagano, including forming a TiAliO hydrogen barrier layer over the FE capacitor stack of Ochiai between the capacitor and the interlayer dielectric layer (interlayer dielectric 27).

The motivation to do so is that a TiAlO conformal barrier layer provides the predictable result of preventing hydrogen from diffusing into and out of the ferroelectric capacitor region which deteriorates characteristics of the capacitor ([0068]).

Ochiai does not explicitly teach wherein the capacitive structure comprises a fifth structure abutting a sidewall of the third structure, wherein the fifth structure comprises a refractive inter-metallic material (claim 12); nor wherein the refractive inter-metallic material is a first refractive inter-metallic material, and wherein the capacitive structure comprises a sixth structure comprising a second refractive inter-metallic material, wherein the sixth structure abuts an outer horizontal sidewall of the second structure (claim 15); nor wherein the first refractive inter-metallic material or the second refractive inter-metallic material include one or more of: Ti, V, Cr, Mn, Zr, Nb, Mo, Tc, Ru, Rh, Hf, Re, Os, Ir, Al, Ta, W, or Co (claim 20).

However, Ochiai teaches that the third structure is the upper electrode of the ferroelectric capacitor and is made of ruthenium oxide in contact with the ferroelectric material.

Morandi teaches the forming the electrodes of ferroelectric capacitors for FeRAM wherein the electrodes are formed by having multilayered electrodes having conductive oxide seed layer, then ruthenium oxide and a diffusion barrier layer of refractive intermetallic material such as titanium in contact with the adjacent conductor such as a plate line (Fig. 1(b) [0023]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to add the multilayered electrode of Morandi to the FE capacitor of Ochiai such that the seed layer is formed on the FE layer to grow the ruthenium oxide of Ochiai and forming a diffusion barrier on the ruthenium oxide.

The motivation to do so is that forming the seed layer helps grow a high quality ruthenium oxide and the refractive intermetallic layer between the conductor and the ruthenium oxide of the electrode provides the predictable result of being a diffusion barrier between the two layers to prevent migration of species from one layer to another, as is taught by Morandi.

Re claim 13, Ochiai further teaches wherein the second structure comprises a stack of layers of a first material and a second material (conductive structure including 23, 22, 24, 21 Col. 8 lines 23-27).

Re claim 14, Ochiai further teaches wherein the first material includes one of: Cu, Co, Ru, Ta, or W, and wherein the second material includes one of: Cu, Co, Ru, Ta, W, TaN, or WN (Col. 6 lines 1-24).

Re claim 16, Nagano further teaches wherein the insulative material further includes Ti ([0029] TiAlO).

Re claim 17, Nagano further teaches wherein the ferroelectric material is one of: perovskite, hexagonal ferroelectric, or improper ferroelectric (perovskite BiXSrYTa2O9 Col. 8 lines 36-37 including Tables 4, 5 and 6).

Re claim 19, Ochiai teaches wherein the third structure abuts the outer sidewalls of the second structure such that there is a gap between the third structure and the second structure (see claim interpretation statement before rejection and rejections under 112a and 112b).

Re claim 21, Ochiai teaches wherein the first and second conductive oxides include oxides of one of: 
Ir, Ru, Pd, Ps, or Re when the ferroelectric material is a perovskite (RuOx Col. 11 lines 13-16); 
PtCo, PdCo, delafossite structured hexagonal metallic when the ferroelectric material is hexagonal ferroelectrics; 
Fe, LiV; or 
InTi.

Claims 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of US 2018/0226418 A1 (Morandi) further in view of US 20080073680 (Wang).

Re claim 7, Ochiai, Nagano and Morandi teach the apparatus of claim 1 however Ochiai does not explicitly teach wherein the ferroelectric material includes one of: 
a perovskite which includes one of: LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, YBa2Cu307, Bi2Sr2CaCu2O8, or LaNiO3; 
a hexagonal ferroelectric includes one of: YMnO3, or LuFeO3; or 
a hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element which includes one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb), or yttrium (Y); or
an improper ferroelectric which includes one of: [PTO/STO]n or [LAO/STO]n, where 'n' is between 1 to 100. However, Ochiai does teach wherein the perovskite can be formed of (BiXSrYTa2O9) (Col. 8 lines 36-37 including Tables 4, 5 and 6).

Wang teaches ferroelectric memory cell wherein the ferroelectric material in the capacitor can be formed of BiXSrYTa2O9 or lanthanum doped PLZT or any film having ABO.sub.3 wherein the A site is selected from Bi, Pb, Ba, Sr, Ca, Na, K or a rare earth element and the B side is occupied by at least one element selected from Ti, Zr, Nb, Ta, W, Mn, Fe, Co and Cr (this stoichiometry allows for LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3) ([0062]).

It would have been obvious at the time of the invention to add the invention of Wang including forming the perovskite of Ochiai of either lanthanum doped PLZT or any of LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3.

The motivation to do so is that lanthanum doped PLZT, LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3 are all known ferroelectric perovskites which are used for the same purpose as the BiXSrYTa2O9 of Ochiai and in the same device and are thus materially equivalent.  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Re claim 18, Ochiai and Nagano teach the method of claim 12 however Ochiai does not explicitly teach wherein the ferroelectric material includes one of: 
a perovskite which includes one of: LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, YBa2Cu307, Bi2Sr2CaCu2O8, or LaNiO3; 
a hexagonal ferroelectric includes one of: YMnO3, or LuFeO3; or 
a hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element which includes one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb), or yttrium (Y); or
an improper ferroelectric which includes one of: [PTO/STO]n or [LAO/STO]n, where 'n' is between 1 to 100. However, Ochiai does teach wherein the perovskite can be formed of (BiXSrYTa2O9) (Col. 8 lines 36-37 including Tables 4, 5 and 6).

Wang teaches ferroelectric memory cell wherein the ferroelectric material in the capacitor can be formed of BiXSrYTa2O9 or lanthanum doped PLZT or any film having ABO.sub.3 wherein the A site is selected from Bi, Pb, Ba, Sr, Ca, Na, K or a rare earth element and the B side is occupied by at least one element selected from Ti, Zr, Nb, Ta, W, Mn, Fe, Co and Cr (this stoichiometry allows for LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3) ([0062]).

It would have been obvious at the time of the invention to add the invention of Wang including forming the perovskite of Ochiai of either lanthanum doped PLZT or any of LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3.

The motivation to do so is that lanthanum doped PLZT, LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3 are all known ferroelectric perovskites which are used for the same purpose as the BiXSrYTa2O9 of Ochiai and in the same device and are thus materially equivalent.  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Claims 11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of US 2018/0226418 A1 (Morandi) further in view of WO 2013147295 (Shimada).

Re claim 11, Ochiai, Nagano and Morandi teach the apparatus of claim 1, but Ochiai does not explicitly teach wherein the perovskite is doped with Sc or Mn to control leakage through the third structure.

Shimada teaches perovskite material doped with Mn in the B site of the perovskite ([0048-0053]) which can be used in a ferroelectric memory ([0150]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to dope the perovskite of Ochiai with manganese.

The motivation to do so is that doping perovskite with manganese provides the predictable result of enhancing the mechanical quality factor of the material ([0053]).

Re claim 22, Ochiai, Nagano and Morandi teach the method of claim 12, but Ochiai does not explicitly teach wherein the perovskite is doped with Sc or Mn to control leakage through the third structure.

Shimada teaches perovskite material doped with Mn in the B site of the perovskite ([0048-0053]) which can be used in a ferroelectric memory ([0150]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to dope the perovskite of Ochiai with manganese.

The motivation to do so is that doping perovskite with manganese provides the predictable result of enhancing the mechanical quality factor of the material ([0053]).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of US 20180286987 (Lee) further in view of JP 2005 05 7103 Pub. (Nagano) further in view of US 2018/0226418 A1 (Morandi) as evidenced by crystallographic data as provided from Springer Materials.

Re claim 26, Ochiai and Nagano teach the apparatus of claim 1, and Ochiai teaches that the first conductive oxide can be ruthenium oxide and Nagano teaches wherein the insulative material is TiAlO.  Crystallographic data from Springer Materials states that the lattice parameter α and β of both materials are 90o.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano)  further in view of US 2018/0226418 A1 (Morandi) further in view of 20200004583 (Kelly).

Re claim 23, Ochiai teaches a system comprising: 
a memory comprising a capacitive structure;
a first structure (25 Col. 8 lines 36-37 including Tables 4, 5 and 6) comprising a hexagonal ferroelectric (BiXSrYTa2O9);
a second structure (conductive structure including 23, 22, 24, 21 Col. 8 lines 23-27) comprising a first conductive oxide (RuOx or LSCO Col. 11 lines 13-16), which abuts inner sidewalls of the first structure, wherein the second structure fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or drain of the transistor; 
a third structure (26 Col. 11 lines 13-14) abutting outer sidewalls of the first structure (see rejections under 112a, 112b and the explanation of the claim interpretation), the third structure comprising a second conductive oxide (RuOx or LSCO Col. 11 lines 13-16), wherein a portion of the second conductive oxide is coupled to the plate-line (Fig. 3)

    PNG
    media_image2.png
    454
    597
    media_image2.png
    Greyscale

However, Ochiai does not explicitly teach that the non-volatile memory is coupled to an artificial intelligence processor in a system.

Kelly teaches a system having an artificial intelligence processor (309 [0044]) coupled to a non-volatile memory (324 [0044]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the FERAM of Ochiai in a processor system including an artificial intelligence processing system.

The motivation to do so is that all processors require memory and the non-volatile FeRAM memory of Ochiai provides the predictable result of having high-speed rewriting (Ochiai Col. 1 lines 17-19).

Ochiai does not explicitly teach a fourth structure abutting outer sidewalls of the third structure, the fourth structure comprising an insulative material, wherein the insulative material includes an oxide of Al. However, Ochiai does teach an interlayer dielectric 27 surrounding the capacitive stack (Fig. 3)

Nagano teaches a FERAM apparatus having a conformal insulative material film comprising TiAlO (1 hydrogen barrier layer 12 Fig. 2 [0029] translated description) surrounding the FE capacitor stack between the FE capacitor stack and the interlayer dielectric (spacer insulating film 13).

It would have been obvious at the time of the invention to add the invention of Nagano, including forming a TiAliO hydrogen barrier layer over the FE capacitor stack of Ochiai between the capacitor and the interlayer dielectric layer (interlayer dielectric 27).

The motivation to do so is that a TiAlO conformal barrier layer provides the predictable result of preventing hydrogen from diffusing into and out of the ferroelectric capacitor region which deteriorates characteristics of the capacitor ([0068]).

Ochiai does not explicitly teach wherein the capacitive structure comprises a fifth structure abutting a sidewall of the third structure, wherein the fifth structure comprises a refractive inter-metallic material.

However, Ochiai teaches that the third structure is the upper electrode of the ferroelectric capacitor and is made of ruthenium oxide in contact with the ferroelectric material.

Morandi teaches the forming the electrodes of ferroelectric capacitors for FeRAM wherein the electrodes are formed by having bilayered electrodes where the ruthenium oxide is in contact with the ferroelectric material and a diffusion barrier layer of refractive intermetallic material such as titanium in contact with the adjacent conductor such as a plate line (Fig. 1(b) [0023]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to add the diffusion barrier of Morandi to the FE capacitor of Ochiai such that the diffusion barrier is on the ruthenium oxide.

The motivation to do so is that a refractive intermetallic layer between the conductor and the ruthenium oxide of the electrode provides the predictable result of being a diffusion barrier between the two layers to prevent migration of species from one layer to another, as is taught by Morandi.

Re claim 24, Nagano further teaches wherein the ferroelectric material is one of: perovskite, hexagonal ferroelectric, or improper ferroelectric (perovskite BiXSrYTa2O9 Col. 8 lines 36-37 including Tables 4, 5 and 6).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,043,526 (Ochiai) further in view of JP 2005 05 7103 Pub. (Nagano)  further in view of US 2018/0226418 A1 (Morandi) further in view of 20200004583 (Kelly) further in view of US 20080073680 (Wang).

Re claim 25, Ochiai, Kelly, Nagano and Morandi teach the apparatus of claim 1 however Ochiai does not explicitly teach wherein the ferroelectric material includes one of: 
a perovskite which includes one of: LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, YBa2Cu307, Bi2Sr2CaCu2O8, or LaNiO3; 
a hexagonal ferroelectric includes one of: YMnO3, or LuFeO3; or 
a hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element which includes one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb), or yttrium (Y); or
an improper ferroelectric which includes one of: [PTO/STO]n or [LAO/STO]n, where 'n' is between 1 to 100. However, Ochiai does teach wherein the perovskite can be formed of (BiXSrYTa2O9) (Col. 8 lines 36-37 including Tables 4, 5 and 6).

Wang teaches ferroelectric memory cell wherein the ferroelectric material in the capacitor can be formed of BiXSrYTa2O9 or lanthanum doped PLZT or any film having ABO.sub.3 wherein the A site is selected from Bi, Pb, Ba, Sr, Ca, Na, K or a rare earth element and the B side is occupied by at least one element selected from Ti, Zr, Nb, Ta, W, Mn, Fe, Co and Cr (this stoichiometry allows for LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3) ([0062]).

It would have been obvious at the time of the invention to add the invention of Wang including forming the perovskite of Ochiai of either lanthanum doped PLZT or any of LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3.

The motivation to do so is that lanthanum doped PLZT, LaCoO3, SrCoO3, SrRuO3, LaMnO3, SrMnO3, LaNiO3 are all known ferroelectric perovskites which are used for the same purpose as the BiXSrYTa2O9 of Ochiai and in the same device and are thus materially equivalent.  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. Applicant argues on pages 10-13 that the cited prior art does not teach that the second structure fills the gap formed by the inverted u-shaped hexagonal ferroelectric.  However, the current rejection relies on the conductive layers 21-24 being the second structure and the claim merely requires that the second structure has a first conductive oxide which is layer 23 in the current rejection.  Thus the prior art clearly teaches the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812